  Case 3:18-cv-02036-E Document 26-7 Filed 01/21/20        Page 1 of 1 PageID 807



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 PREMIER ELECTRONICS, L.L.C,         )
                                     )
              Plaintiff,             )             CASE NO. 3:18-cv-2036-S
 v.                                  )
                                     )
 ADT LLC,                            )
                                     )
              Defendant.             )
                                     )


 [PROPOSED] ORDER GRANTING DEFENDANT ADT LLC’S MOTION TO STRIKE
     PLAINTIFF PREMIER ELECTRONICS’ UNTIMELY EXPERT REPORT


      IT IS HEREBY ORDERED that ADT LLC’s Motion to Strike Plaintiff Premier

Electronics’ Untimely Expert Report is GRANTED.



      SO ORDERED this the ___ day of _________________________, 2020.



                                         ____________________________________

                                         Presiding Judge
